ACCEPTED
                                                                                                                                       06-14-00221-CR
                                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                          1/26/2015 4:24:01 PM
                                                                                                                                       DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style: Style:    Brian Eugene Woodard
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        1/26/2015 4:24:01 PM
                                                                                                            DEBBIE AUTREY
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Brian                                                          Lead Attorney
Middle Name: Eugene                                                    First Name:          Charles
Last Name:      Woodard                                                Middle Name: E.
Suffix:                                                                Last Name:           Perry
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Charles E. Perry Attorney
                                                                       Address 1:           1101 Main Street
                                                                       Address 2:           P.O. Box 720
                                                                       City:                Commerce
                                                                       State:       Texas                        Zip+4:    75428
                                                                       Telephone:           903-886-0774           ext.
                                                                       Fax:         903-886-2043
                                                                       Email:       elyww@aol.co,
                                                                       SBN:         15799700

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                  IV. Appellee Attorney(s)
First Name:        State of Texas                                                     Lead Attorney
Middle Name:                                                                  First Name:          Lauren
Last Name:                                                                    Middle Name:
Suffix:                                                                       Last Name:           Hudgeons
Appellee Incarcerated?          Yes         No                                Suffix:
Amount of Bond:                                                                       Appointed              District/County Attorney
Pro Se:                                                                           Retained                   Public Defender
                                                                              Firm Name:              Hunt County District Attorney
                                                                              Address 1:           2500 Lee Street
                                                                              Address 2:
                                                                              City:                Greenville
                                                                              State:       Texas                        Zip+4:    75401
                                                                              Telephone:           903-408-4180           ext.
                                                                              Fax:         903-408-4296
                                                                              Email:       Lhudgeons@huntcounty.net
                                                                                                                                  Add Another Appellee/
                                                                              SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                 Was the trial by:            jury or   non-jury?
                                     Controlled Substances
or type of case):                                                             Date notice of appeal filed in trial court: December 4, 2014
Type of Judgment: Bench Trial
                                                                               If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order:
Offense charged: 481.115(f)Health and Safety Code                             Punishment assessed: 40 years

Date of offense:     )5-11-13                                                  Is the appeal from a pre-trial order?        Yes       No
Defendant's plea: Not Guilty                                                   Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                Yes         No   If yes, date filed:
Motion in Arrest of Judgment:        Yes         No   If yes, date filed:
Other:       Yes       No                             If yes, date filed:
If other, please specify: Appointment of Attorney of Appeal did not got through fax machine timely


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:         Yes      No        NA         If yes, date filed: December 4, 2014
Date of hearing:                                       NA
Date of order:     December 4, 2014                    NA
Ruling on motion:        Granted          Denied       NA         If granted or denied, date of ruling: December 4, 2014



                                                                        Page 2 of 5
 VIII. Trial Court And Record

Court:    354 District Court                                              Clerk's Record:
County: Hunt County                                                       Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            29390                    Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested: Jan 28, 2015
First Name:       Richard                                                 Were payment arrangements made with clerk?
Middle Name: A.                                                                                                    Yes      No   Indigent
Last Name:        Beacom
Suffix: Jr.
Address 1:        2500 Leet Street
Address 2:
City:             Greenville
State:    Texas                      Zip + 4: 75401
Telephone:        903-408-4100           ext.
Fax:      Rbeacom@huntcounty.net
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jan 28, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Julie
Middle Name:
Last Name:        Vrooman
Suffix:
Address 1:        2500 Lee Street
Address 2:
City:             Greenville
State:    Texas                      Zip + 4: 75401
Telephone:        903-408-4100           ext.
Fax:      903-408-4296
Email: Jvrooman@huntcounty.net


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: January 26, 2015

                                                                                      State Bar No: 15799700
Printed Name:

Electronic Signature: /S/ Charles E. Perry                                            Name: Charles E. Perry
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on                            .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Charles E. Perry
                                                                         (Optional)

                                                                  State Bar No.:      15797700
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: January 26, 2015
Manner Served: eServe
First Name:       Lauren
Middle Name:
Last Name:        Hudgeons
Suffix:
Law Firm Name: Hun County District Attorney
Address 1:        2500 Lee Street
Address 2:
City:             Greenville
State     Texas                     Zip+4: 75401

Telephone:        903-408-2500        ext.
Fax:      903-40804296
Email:    Lhudgeons@huntcounty.net




                                                     Page 5 of 5